[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STATE OF CONNECTICUT     VS.   JOSE COLON DATE OF SENTENCE:               November 5, 1999 DATE OF APPLICATION:            December 6, 1999 DATE APPLICATION FILED:         December 6, 1999 DATE OF DECISION:               July 27, 2001
Application for review of the sentence imposed by the Superior Court, Judicial District of New Haven, Geographical Area #6,
Docket Number: CR98-468024, CR99-483719 and CR99-483720.
Mark Welsh for the Petitioner.
Robert O'Brien for the State of Connecticut.
By the Division:
The petitioner seeks review of sentences imposed after a plea for Violation of Probation, Assault on a Peace Officer and Threatening. The petitioner's claims that he received the maximum allowed under a plea agreement because of a misunderstanding regarding his sentencing date. The petitioner, however, misses the point. The petitioner was on probation for Possession of Narcotics with the Intent to Sell. That probation was not successful and the defendant was arrested for Violation of Probation. While out on bond for that file the petitioner was arrested on two separate occasions. The sentencing judge based his sentence on the petitioner's current offenses, his lack of success on probation and his previous record. The sentence reflected the need for a sentence that the petitioner would view as something more than a "slap on the wrist." The petitioner earned the sentence imposed. The sentence is neither inappropriate or disproportionate. The sentence is affirmed.
Klaczak, Iannotti and O'Keefe, J.s, participated in this decision.